Citation Nr: 1501062	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-13 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals Board on appeal from an
April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's Virtual VA claims file contains VA treatment records through October 2013, which evaluate the Veteran's service-connected disabilities.  Further, the Virtual VA claims file contains a January 2014 rating decision, which increased the Veteran's evaluation for post-traumatic stress disorder from 30 percent to 70 percent disabling.  This evidence is relevant to the Veteran's claim and dated after the most recent supplemental statement of the case of record for the Veteran's TDIU claim, dated in June 2012.  As the treatment records have not been considered in the first instance by the RO, the claim must be remanded to the agency of original jurisdiction (AOJ) prior to adjudication of the claim by the Board.  See 38 C.F.R. § 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for TDIU based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case that documents consideration of all pertinent evidence, to include that contained in the Virtual VA file. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




